Exhibit (10)(a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in Post-Effective Amendment No. 28 to the 1933 Act Registration Statement (Form N-4 No. 333-145531) and Amendment No. 344 to the 1940 Act Registration Statement (Form N-4 No. 811-09763), and to the use therein of our reports dated (a) March 31, 2016, with respect to the financial statements of Lincoln Life & Annuity Company of New York and (b) April 12, 2016, with respect to the financial statements of Lincoln New York Account N for Variable Annuities for the interests in a separate account under individual flexible payment deferred variable annuity contracts. /s/ Ernst & Young LLP Philadelphia, Pennsylvania August 26, 2016
